DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed February 23, 2022.
Claims 2-3, 6-7, 9-10, 15, and 18 have been previously canceled.
Claims 1, 12, 14, and 20 have been amended.
Claims 4-5, 8, 11, 13, 16-17, and 19 are in their original or a previous presentation.
Claims 1, 4-5, 8, 11-14, 16-17, and 19-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4-5, 8, 11-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “generating an equation indicating the association between the variable and the label” in line 20. There is nothing in the original disclosure that would be sufficient to indicate to one having ordinary skill in the art that the inventor had possession of the claimed invention at the effective filing date of the application. The only mention of an “equation” in the specification is in par. [0054] of the specification that states, “The profiling system 330 generates an equation or multiple equations indicating the level of association between any given new note and its calculated label.” There is no description of what kind of equation is to be used or how the equation would be able to indicate the association between the note and the label. Because of this lack of detail, the original disclosure would not reasonably convey to one having ordinary skill in the art that the inventor had possession of the claimed invention.
Claims 4-5, 8, and 11-13 are dependent from claim 1 and inherit the defects of the claim. Therefore, claims 4-5, 8, and 11-13 are rejected under 112(a) for the same reasons as claim 1.
Claim 14 recites similar limitations to the limitation considered new matter in claim 1. Therefore, claim 14 is also rejected under 112(a).
Claims 16 and 19 are dependent from claim 14 and inherit the defects of the claim. Therefore, claims 16 and 19 are rejected under 112(a) for the same reasons as claim 14.
Claim 20 recites similar limitations to the limitation considered new matter in claim 1. Therefore, claim 20 is also rejected under 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 8, 11-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliviera (US PG Pub. 2019/0287660) in view of Velez (US PG Pub. 2019/0057774), in further view of Kartoun (Uri Kartoun, “Text Nailing: An Efficient Human-in-the-Loop Text-Processing Method”, Interactions ACM.org, November-December 2017 © 2017), Basu (US PG Pub. 2018/0203978), and Buckley (US PG Pub. 2018/0101651)..

Note Regarding References
	The Velez reference used in the current Office Action is a different reference from the same inventor as the Velez reference cited in a previous Office Action. In the headers of the rejections, the reference is referred to as Velez 2 to distinguish it from the Velez reference cited in the previous Office Action. However, because the previous Velez reference is not cited in the current rejection, the Velez 2 reference will be referred to as simply Velez in the body of the rejection.

Claim 1
	Regarding claim 1, Oliveira teaches 
A computer-implemented method for assessing the health of a patient in a data processing system comprising
Abstract, “Techniques disclosed herein relate to generating and applying subject event timelines for various purposes. In various embodiments, data indicative of a plurality of medical events associated with a subject may be retrieved (502) from data sources (102-110).”
A processing device and a memory comprising instructions which are executed by the processor
Par. [0017], “In addition, some implementations include one or more processors of one or more computing devices, where the one or more processors are operably coupled with memory and are configured to execute instructions stored the memory, and where the instructions are configured to cause performance of any of the aforementioned methods.”
The method comprising: collecting data from at least one data source as a training set
Par. [0039], “Additionally or alternatively, in some embodiments, a machine learning model (e.g., neural network) that is used to embed feature vectors may be trained (e.g., as an autoencoder) with at least some semantically labeled training examples of medical event feature vectors.”
The at least one data source including past medical information for a plurality of patients
Abstract, “Personalized thresholds are used to enhance performance of classification and prediction methods by utilizing patient clinical history and past empiric sensed data, such as through an initialization period, to learn the biological variation present in each sensed individual.”
Par. [0154], “Personalization may be further accomplished by using other characteristics of patient history or empiric past data, FIG. 12 1206, such as averages, maximum, minimum, or other characteristics described previously.”
Par. [0029], “FIG. 12 shows a process for attribute construction by combining current data with historical data stored in the database on the remote server.”
Wherein the past medical information includes clinical narrative notes and other patient information that might be included in a patient’s EMR and real-time physiological measurements
Par. [0030], “In various implementations, an event extractor 112 may be configured to retrieve, from a plurality of data sources such as 102-110, data indicative of a plurality of medical events associated with a subject. As noted, each data source may be different, and may store different data in different ways. For example, some data sources may store structured records in the form of codes, such as codes published by the International Statistical Classification of Diseases and Related Health Problems ("ICD"), which are referred to as "ICD codes." These codes may be adopted by clinicians to classify, for instance, diseases, signs and symptoms, abnormal findings, complaints, social circumstances, and/or external causes of injury or disease. Other data sources may contain data records that are unstructured, such as free-form narratives. For example, clinicians may compose clinical notes when visiting with a subject, and may include a variety of different data in these clinical notes, such as clinician observations and decisions, subject history, demographic data, and so forth. Yet other data sources may include structured fields of raw data, such as demographic data, lab results, physiological measurements, and so forth. Accordingly, event extractor 112 may be configured to extract data indicative of medical events from each data source in different ways.”
Par. [0029], “As noted previously, medical data associated with subjects such as patients, insureds, etc., may be stored in a variety of disparate data sources. Each data source may store different types of data in different formats. In FIG. 1, a variety of health-related databases are depicted, including a hospital information system ("HIS") database 102, an electronic medical record ("EMR") database 104, an intensive care unit ("ICU") database 106, and a picture archiving and communication system ("PACS") database 108. One or more additional databases may be provided, and/or one or more of the databases depicted in FIG. 1 may be omitted and/or combined with one or more other databases depicted in FIG. 1. Also depicted as a database in FIG. 1 is data 110 from one or more personal devices ("PD") of one or more subjects. This data 110 may include, for instance, physiological measurements obtained in real time, physiological measurements stored in logs, records of physical activity (e.g., detected using an accelerometer of a mobile device such as a smart phone), logs of dietary information (e.g., food logs maintained by the subjects), and so forth.”
The ability to receive data client device that comprises a wearable device
Par. [0041], “Client device(s) 126 may include, for example, one or more of: a desktop computing device, a laptop computing device, a tablet computing device, a mobile phone computing device, a computing device of a vehicle of the user (e.g., an in-vehicle communications system, an in-vehicle entertainment system, an in-vehicle navigation system), a standalone interactive speaker, a smart appliance such as a smart television, and/or a wearable apparatus of the user that includes a computing device (e.g., a watch of the user having a computing device, glasses of the user having a computing device, a virtual or augmented reality computing device). Additional and/or alternative client computing devices may be provided.”
Extracting data from a clinical narrative note
Par. [0049], “At block 502, the system may retrieve, from a plurality of data sources (e.g., 102-110), data indicative of a plurality of medical events associated with a subject. The data may include, for instance, a narrative data record (e.g., a clinical note composed by a clinician) that describes a first medical event of the plurality of medical events associated with the subject, and a structured, non-narrative data record (e.g., an ICD code, physiological measurement, dosages, etc.) that conveys a second medical event of the plurality of medical events associated with the subject. At block 504, the system may perform natural language processing on the narrative data record to extract one or more concepts associated with the first medical event, e.g., so that the first medical event can be assembled from the extracted concepts.”
Utilizing a training data set
Par. [0039], “Additionally or alternatively, in some embodiments, a machine learning model (e.g., neural network) that is used to embed feature vectors may be trained (e.g., as an autoencoder) with at least some semantically labeled training examples of medical event feature vectors.”
Training a machine learning classifier to categorize each clinical narrative note as being labeled with a particular health status using the training set 
Par. [0033], “As noted above, event extractor 112 may be configured to extract data indicative of medical events from each data source in different ways. As an example, event extractor 112 may utilize a natural language processing ("NLP") module 114 and other similar techniques on a narrative data record that describes, in free form prose, a particular medical event associated with a subject. In some embodiments, NLP module 114 may utilize (e.g., work in conjunction with) a named entity recognizer ("NER") 116 that is configured to recognize clinical terminology defined using standards such as SNOMED Extracting medical events from structured data records may be more straight-forward, as many fields may be defined in accordance with well-known standards and/or may be clearly labeled with semantic meaning.”
Par. [0039], “This may, in effect, assign semantic labels to various spaces or clusters of embeddings in the reduced dimensionality space. Thereafter, when an unlabeled medical event feature vector is embedded into the reduced dimensionality space, the "closest" semantic label may be applicable to that medical event. This may be beneficial for identifying similarities between medical events/concepts that are described using different terms or phrases.”
Extracting, from at least one of the clinical narrative notes, a variable that represents the at least one of the clinical narrative notes, wherein the variable represents an evaluation of a function of one of the plurality of patient’s body
Par. [0030], “For example, clinicians may compose clinical notes when visiting with a subject, and may include a variety of different data in these clinical notes, such as clinician observations and decisions, subject history, demographic data, and so forth.”
Categorizing past medical information related to a particular patient at different time points in time with a particular health status using the improved classifier, and 
Par. [0034], “In various embodiments, event extractor 112 may construct a medical event by pairing each structured concept with a timestamp of when it was created, and/or by pairing each narrative concept with the creation timestamp of the document from which it was extracted.”
Associating the health status of the particular patient at each time point with a medical variable selected from a procedure, a medication, an illness, a dietary advice
Par. [0031], “The terms "medical event" and "medical concept" as used herein refer to individual concepts that relate to specific subjects and also are related to health care and/or to health insurance, and particularly include data points that are useful for patient health prediction. In the health care context they may include, but are not limited to, diagnoses, treatments, observations, lab results, etc.”
Par. [0032], “Each medical event may be associated with a timestamp that is generated, for instance, at the time the record indicative of the medical event is created, or that may be generated contemporaneously with the medical event itself (e.g., a doctor may make a diagnosis of a particular condition at 3:30 PM on a particular date, a treatment may be applied at 2:45 on a particular date, etc.).”
Par. [0043], “In FIG. 2 additional interface 236 is rendered as part of the same GUI 230, but this is not meant to be limiting. In this example, the user has selected the graphical element 234 associated with the LVH diagnosis. Consequently, additional interface 236 displays information underlying that diagnosis, such as the depicted ECG readings and/or other data (e.g., features of the ECG readings). In this manner, the user may be able to select a graphical element 234 to view the data underlying the respective medical event.”
Par. [0044]-[0046] describes the system being able to assemble timelines by identifying health statuses, such as diagnoses, associating them with other health events, such as procedures or other diagnoses. These associations can be made based on the temporal relationship between each of the timestamps of the medical events (see par. [0047]). 
Generating a user interface having the health status of the particular patient and the associated medical variable, based on the categorization
Par. [0035], “A timeline builder 120 may be configured to receive medical events and timestamps extracted (and normalized where applicable) by event extractor 112 and assemble (and store in a database 121, for instance), what will be referred to herein as a "timeline data structure" that represents a plurality of medical events associated with a subject and a temporal relationship between the plurality of medical events. For example, in some embodiments, a timeline data structure may be represented as a linked list or similar data structure such as a graph. Each node of such a structure may represent a medical event, and may or may not also include the associated timestamp. In some embodiments, edges between nodes may be used to represent a temporal relationships. For example, a weight assigned to an edge between two nodes may represent a time interval between the two medical events corresponding to the two nodes. Additionally or alternatively, other data structures may be used to store timeline data structures, such as related database fields, etc.”
Par. [0044], “FIG. 3 depicts an example of how the GUI 230 may be operated by the user to search for similar subjects. In FIG. 3, and as is indicated by the dashed lines, four of the graphical elements 234 have been selected by the user: ANEMIA, LVH, STENT PLACEMENT, and AKI. In effect the user is signaling a desire to see other subjects having experienced a similar sequence of medical events. For example, a cardiologist may wish to view anemic subjects diagnosed with LVH, and that exhibited AKI after a PCI procedure to place a stent in one of the subject's coronary arteries. Based on the user's input selecting these four graphical elements 234, a search query may be formulated, e.g., by subject history comparer 122, that seeks other subjects that experienced an ordered sequence of ANEMIA, LVH, STENT PLACEMENT, and AKI. As indicated by the annotation (which may or may not actually be rendered as part of GUI 230), the STENT PLACEMENT and AKI medical events occurred within 48 hours of one another.”
This shows the system providing a display where a patient’s health status, the acute kidney injury (AKI) is associated with a medical variable, in the form of a procedure. The display provides both the variable and the health status associated with that variable. The annotation (which par. [0044] states “may or may not actually be rendered as part of the GUI”) shows the association between the status and the event. 
However, Oliviera does not teach
The past medical information includes clinical narrative notes, discharge summaries, radiology reports, pathology reports, and heart information captured by a wearable device in real-time while the patient is at home or travelling
Extracting information from the clinical narrative notes through brute-force and human in-the-loop steps
Providing each clinical narrative note with a label “compensated” health status or “decompensated” health status based on the extracted information
Providing a training set including the collected data and the ground truth
Providing the clinical narrative notes and associated labels as a ground truth
The particular health status being “compensated” health status or “decompensated”
Training the machine learning classifier to identify an association between the variable and the label
Generating an equation indicating the association between the variable and the label
Performing supervised learning to improve the machine learning classifier to generate an improved machine learning classifier
Associating the health status of the particular patient at each time point with a medical variable selected from a procedure, a medication, an illness, a dietary advice
Generating a user interface having the health status of the particular patient at each time point and the associated medical variable, based on the categorization
Calculating, using the equation, a probability that the categorization of past medical information related to the particular patient at one of the different time points is “compensated” health status
Velez teaches
Wherein the past medical information includes clinical narrative notes, discharge summaries, radiology reports, and pathology reports
Par. [0065], “The unstructured EMR data includes free text from clinical reports, such as nursing notes, radiology reports, discharge summaries, etc.”
Although Velez does not specifically list pathology reports, it does end the list of possible unstructured EMR data with “etc.”, which implies that any other type of unstructured clinical data could also be used.
In the specification, pathology reports are only listed as being one among several in lists of possible sources of unstructured clinical data or patient data (see specification, par. [0027], [0049]). Therefore, it would have been obvious to include pathology reports as one of the sources of patient medical information because there is nothing in the specification that teaches or suggests that the use of pathology reports has any purpose beyond being just another type of record that can provide patient data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliveira the ability to include clinical narrative notes, discharge summaries, radiology reports, and pathology reports as part of the past medical information used in training a neural network to classify a patient’s health status, as taught by Velez, because these are all common types of past patient data that can be provide patient information (see Velez, par. [0065]).
Kartoun teaches
Extracting information from the clinical narrative notes through brute-force and human in-the-loop steps and providing each clinical narrative note with a label based on the extracted information
Pg. 46, “The most significant scientific moment during my training years at MGH was when, inspired by Dr. Corey’s request to extract smoking statuses, I thought to implement a new, highly accurate text-classification method to extract the statuses from notes.”
Pg. 46, “We have extensively tested my method, which I call Text Nailing (TN).”
Pg. 46-47, “Classification of whether a clinical narrative note contains an indication for smoking status (i.e., current, past, or never) requires the identification of smoking-related expressions, which need to be manually assigned into classes. To identify unique expressions that distinctively define smoking status, we implemented a human-in-the-loop procedure (Figure 2). The procedure initially considered all available 10,927,595 clinical narrative notes associated with the 314,292 patients and ignored notes that did not contain any smoking-related keywords (e.g., “smok,” “tobac,” and “cig”). Once we identified a smaller set of notes, we used a randomly selected sample to observe small text blobs located next to smoking-related keywords. This allowed for the quick identification of expressions associated with smoking status and the classification of the expressions into the smoking-status classes. The manual evaluation continued until we identified a subjectively defined significant portion of the smoking-related distinctive expressions.”
The algorithm examining all of the clinical narrative notes associated with all of the patients to identify notes that have relevant keywords is considered to be the brute force steps that are included in the overall human-in-the-loop procedure.
Further, as explicitly stated in the specification of the current reference, the “text nailing” method “relies on brute-force and human in-the-loop steps.”
The ability to provide labels for any number of possible medical concepts
Pg. 49, “We also extended TN for uses beyond extracting smoking status. For instance, we used TN to extract family history of coronary artery disease, classify patients with sleep disorders, improve the accuracy of the Framingham risk score for patients with nonalcoholic fatty liver disease, and classify nonadherence to T2DM”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliveira and Velez the ability to extract information from the clinical narrative notes through brute-force and human in-the-loop steps and provide labels to the clinical narrative notes, as taught by Kartoun, because the text nailing approach outlined in the Kartoun reference performs better than other approaches used to classify medical records in frequently used measures of precision and recall (Kartoun, pg. 46, “In all use cases, nurses and physicians manually validated our performance results using clinical chart reviews to guarantee high levels of accuracy. Typically, micro and macro F-measures (weighted averages of precision and recall frequently used in information retrieval) were above 0.95 for the extracted descriptors. In contrast, using other approaches in the task of classifying smoking status yielded lower performance, for example, micro F-measures of up to 0.90 and macro F-measures of up to 0.76 [6].”).
Kartoun further teaches
Providing the clinical narrative notes and associated labels as a ground truth and providing a training set including the collected data and the ground truth
Pg. 49, “TN could be used to enhance the standard regular expression pattern language (in which a sequence of characters defines a search pattern). Applying standard regular expressions relies on knowing a priori the patterns to search for, and this is exactly what TN’s human-in-the-loop step addresses (Figure 2). The regular expression pattern language can benefit from TN’s initial identification of a collection of phrases to match.” 
Pg. 49, “While TN requires only a few human hours for the task of classifying smoking status, performing more complex tasks (e.g., identifying complications after a surgery) would require additional time. However, when this effort is complete, the identified expressions can be generalizable and could be deployed on any database and used by the research community”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliveira and Velez the ability to provide clinical narrative notes and labels as ground truth and provide the collected data and ground truth as a training set using the text nailing approach, as taught by Kartoun, because using the text nailing approach to identify ground truth is an accurate method (see Kartoun, pg. 46), and once the labels are assigned and the training data is collected, the expressions that have been identified as part of generating the training set “can be generalizable and could be deployed on any database and used by the research community” (Kartoun, pg. 49).

Note on Kartoun Reference
Even though Uri Kartoun is one of the named inventors of this application, the reference cited to was published in the year 2017, which is more than one year before the effective filing date of the present application, April 4, 2019. Because the reference is a printed publication that is published more than one year prior to the effective filing date of the application, the reference is valid prior art, and not subject to the exceptions of 35 USC 102(b)(1) or 35 USC 102(b)(2).

Velez further teaches
Training the machine learning classifier to identify an association between the variable and the label and generating an equation indicating the association between the variable and the label
Par. [0065], “A variety of Machine Learning and Natural Language Processing algorithms can be utilized, including neural networks and deep learning, support vector machines, logistic regression, conditional random fields, etc. to classify or extract information from free text notes.”
Par. [0067], “As an example, the ML model may be a predictive logistic regression that is expressed as a set of model coefficients associated with predictive features for a probabilistic outcome that is calibrated to trigger alerts upon reaching a given threshold. Another ML example would be a time-series based DBN predictive model with trained conditional probabilities.”
The model coefficients are the association between the variables and the label, and the logistic regression equation is the equation indicating the association between the variable and the label.
Performing supervised learning to improve the machine learning classifier to generate an improved machine learning classifier
The limitations “to improve the machine learning classifier to generate an improved machine learning classifier” simply recites an intended result of the performance of the supervised learning. 
Par. [0046], “The system could be used in one of more of the following manners: Mode 1) to create the disease-specific ontology guided expert system (rule engine) using graphical expressions developed by collaborating experts using the VFusion web-based Vmap ontology editor/user interface; Mode 2) used for training an ML algorithm using a disease specific ontology for enhanced retrospective training data semantic labeling and feature characterizations and providing a predictive algorithm as output; the disease specific ontology can also be used for training a ML-based NLP classifier to detect features/risk factors in free text notes; or Mode 3) applying the ontology-based rule engine as an expert system and pre-trained NLP and/or predictive algorithms in a CDS using prospective real-time data.”
Par. [0065], “A variety of Machine Learning and Natural Language Processing algorithms can be utilized, including neural networks and deep learning, support vector machines, logistic regression, conditional random fields, etc. to classify or extract information from free text notes.”
Par. [0065], “The vectorized training data combined with automatically generated ontologically-derived labels is further used in a supervised Machine Learning setting to generate a document classification predictive model using semantic characterizations of text features derived from the disease specific ontology.”
Calculating, using the equation, a probability that the categorization of past medical information related to the particular patient at one of the different time points is “compensated” health status
Par. [0065], “A variety of Machine Learning and Natural Language Processing algorithms can be utilized, including neural networks and deep learning, support vector machines, logistic regression, conditional random fields, etc. to classify or extract information from free text notes.”
Par. [0067], “As an example, the ML model may be a predictive logistic regression that is expressed as a set of model coefficients associated with predictive features for a probabilistic outcome that is calibrated to trigger alerts upon reaching a given threshold. Another ML example would be a time-series based DBN predictive model with trained conditional probabilities.”
The probabilistic outcome of the logistic regression equation is the probability of the outcome variable given the input variables and their associated coefficients.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliveira, Velez, and Kartoun the ability to train the machine learning classifier to identify an association between the variable and the label, generate an equation indicating the association between the variable and the label, perform supervised machine learning to improve the classifier, and calculate a probability of the label using the equation, as taught by Velez, because using a supervised machine learning classifier, such as logistic regression, is a known way to identify relationships between input variables and output variables, and using that equation to calculate the probabilistic outcomes based on the input variables (see Velez, par. [0065], [0067]).
Basu teaches
The particular health status being “compensated” health status or “decompensated”
Par. [0058], “Static data 320 may both reflect the patient's condition while hospitalized with heart failure and the patient's condition when discharged. Further, the static data may include information regarding the patient's entire health history. The static data taken during a hospitalization for heart failure may have predictive value as to the likelihood of decompensation occurring. The static data taken at the time of discharge is likely to be reflective of the patient in a compensated state. Thus, deviations from this state over time may indicate a worsening of the patient's condition.”
This shows that the system identifies the state of a user during hospitalization and at time of discharge to assign a state of compensated or decompensated. That status can then be used to identify when a patient is in a compensated state and when a patient is in a worsening condition and at increased risk of decompensation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliviera, Velez, and Kartoun the ability to assign a health status of compensated or decompensated to the patient’s data, as taught by Basu, because knowing when a patient is in a compensated state and when a patient is in a decompensated state is useful in predicting a patient’s risk for suffering decompensated heart failure (see Basu, par. [0058]).
Velez also teaches 
The ability to assign a health status of “decompensated” in the system 
Par. [0082], “If the user denies the classification, then the patient is removed from the active list of the target disease or condition, and placed on a drop list, as shown in block 108. In response to the user denying the classification, the system may additionally display or flag information about the patient that contributed to the inclusion of the patient on a particular list. For example, if the user denies the disease ID that John Smith has heart failure, the system may further display a query: "Mr. Smith likely has CHF due to the following factors: elevated BNP, shortness of breath, admitted for decompensated CHF 6/9. Are you sure you want to remove this patient from the active CHF list?" The user is required to respond to the query with yes or no.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliviera, Velez, Kartoun, and Basu the ability to assign a status of decompensated to the patient data, as taught by Velez, because it allows the system to recognize similar patient data and detect likely instances of decompensated heart failure (see Velez, par. [0082]).
Buckley teaches
Generating a user interface having the health status of the particular patient at each time point and the associated medical variable
Par. [0053]-[0055] describe a timeline that includes indicators for patient data organized by body parts, with specific mention of heart-related data and indicators that represent clinical encounters with the patient at the time point. The medical variables are represented as discrete events at each point in time in which they occur and are overlaid onto a graph representing the state of the patient over time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliviera, Velez, Kartoun, and Basu the ability to generate a user interface having the health status of the particular patient at each time point and the associated medical variables, as taught by Buckley, because it allows the system to provide an indication of the patient’s health trends as it relates to discrete points in time associated with particular medical encounters, which can assist care providers by providing them with a quick generalization of the patient’s health over time (see Buckley, par. [0053]-[0055]).

Claim 4
	Regarding claim 4, the combination of Oliviera, Velez, Kartoun, Basu, and Buckley teaches all the limitations of claim 1. Oliviera further teaches
Performing natural language processing of the clinical narrative notes to extract information
Par. [0033], “As noted above, event extractor 112 may be configured to extract data indicative of medical events from each data source in different ways. As an example, event extractor 112 may utilize a natural language processing ("NLP") module 114 and other similar techniques on a narrative data record that describes, in free form prose, a particular medical event associated with a subject.”

Claim 5
	Regarding claim 5, the combination of Oliviera, Velez, Kartoun, Basu, and Buckley teaches all the limitations of claim 1. Oliviera further teaches
The user interface comprising a timeline of the health statuses of the particular patient
Par. [0042], “FIG. 2 depicts an example GUI 230 that may be interacted with by a user to view a visual timeline 232 rendered based on a timeline data structure associated with a subject. In this example, visual timeline 232 includes a plurality of graphical elements 234 (only two which are indicated for the sakes of simplicity and brevity) that are ordered along a time axis from left to right.”

Claim 8
	Regarding claim 8, the combination of Oliviera, Velez, Kartoun, Basu, and Buckley teaches all the limitations of claim 1. Oliviera further teaches
The medical variable comprising a medication or medical procedure associated with the particular patient
Par. [0043]-[0046] describes associating patient diagnoses with procedures either by having the procedure subsequent to the diagnosis or the diagnosis subsequent to the procedure.

Claim 11
	Regarding claim 11, the combination of Oliviera, Velez, Kartoun, Basu, and Buckley teaches all the limitations of claim 1. Oliviera further teaches
The at least data source comprises a medical records database
Par. [0029], “As noted previously, medical data associated with subjects such as patients, insureds, etc., may be stored in a variety of disparate data sources. Each data source may store different types of data in different formats. In FIG. 1, a variety of health-related databases are depicted, including a hospital information system ("HIS") database 102, an electronic medical record ("EMR") database 104, an intensive care unit ("ICU") database 106, and a picture archiving and communication system ("PACS") database 108. One or more additional databases may be provided, and/or one or more of the databases depicted in FIG. 1 may be omitted and/or combined with one or more other databases depicted in FIG. 1.”

Claim 12
	Regarding claim 12, the combination of Oliviera, Velez, Kartoun, Basu, and Buckley teaches all the limitations of claim 1. Oliviera further teaches 
Receiving current health data for the particular patient
Par. [0029], “This data 110 may include, for instance, physiological measurements obtained in real time, physiological measurements stored in logs, records of physical activity (e.g., detected using an accelerometer of a mobile device such as a smart phone), logs of dietary information (e.g., food logs maintained by the subjects), and so forth.”
However, Oliviera does not explicitly teach
Categorizing a current health status of the particular patient based on the current health data and the classifier; and generating a user interface comprising the current health status of the particular patient
Basu teaches
Categorizing a current health status of the particular patient based on the current health data and the classifier; and generating a user interface comprising the current health status of the particular patient
Par. [0064], “In some examples, the risk scores may be directly presented to the user via a wearable computing device and/or secondary computing device (e.g., as alerts or continuously varying risk scores) in order to motivate behavior changes and/or treatment compliance.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliviera, Velez, Kartoun, Basu, and Buckley the ability to categorize a current health status of the particular patient based on the current health data and the classifier, and generate a user interface comprising the current health status of the particular patient, as taught by Basu, because providing the patient with an indication of their current heart health status can alert a patient of a worsening condition and enable them to take action to either minimize their risk or seek medical intervention (see Basu, par. [0064]-[0065]).

Claim 13
	Regarding claim 13, the combination of Oliviera, Velez, Kartoun, and Basu teaches all the limitations of claim 12. However, Oliviera does not teach
The current health status relates to a health of the patient’s heart, and the health status is categorized as either compensated or decompensated
The rejections of claim 1 and claim 10 cite to portions of Basu and that show the ability to categorize the patient’s current health status as compensated or decompensated along with statements providing the motivation and rationale for combining references. Please refer to the rejections of claim 1 and claim 10 to teach the additional limitations of the current claim.

Claim 14
	Claim 14 is a system claim that recites a recites a data analysis system for providing user tools associated with assessing a health status of a patient comprising components performing functions that are the same or substantially similar to the steps of the method of claim 1. Oliviera teaches the following limitations not taught in the rejection of claim 1, such as:
The past medical information comprising a combination of unstructured data and structured data related to patient health
Par. [0005], “The disparate data sources from which the medical events are extracted may include, for instance, structured data sources that include structured, non-narrative data records that convey information indicative of medical events. For example, hospital information systems ("HIS"), electronic medical records ("EMR"), laboratory information systems ("LIS"), and other data sources may include lab results, vital sign measurements, and other quantitative data points, and/or medical codes that are "structured," i.e., they are quantitative in nature and easily extracted. The disparate data sources may also include narrative data sources that include, for instance, narrative data records that describe medical events using free-formed prose. For example, clinical notes composed by a clinician may not necessarily be structured, and different clinicians may document the same medical event using different prose, even though both are trying to convey the same semantic meaning. In various embodiments, techniques such as natural language processing, topic classification, etc., may be employed to extract concepts associated with medical events from narrative data records.”

Claims 16-17 and 19
	Claims 16-17 and 19 are system claims ultimately dependent from claim 14 that recite systems comprising components configured to perform functions that are the same or substantially similar to the methods of claims 4-5 and 13, respectively. Please refer to the rejections of claims 14 and 4-5 and 13.

Claim 20
	Claim 20 is a method claim that recites a recites a computer-implemented method for assessing the health of a patient’s heart comprising steps that are the same or substantially similar to the steps of the method of claim 1. However, Oliviera does not teach the following limitations not addressed by the rejection of claim 1.
The real-time physiological information being heart information captured by a wearable device in real-time while the patient is at home or travelling 
Basu teaches
The real-time physiological information being heart information captured by a wearable device in real-time while the patient is at home or travelling 
Abstract, “A machine-learning model generates one or more initial risk factors based on the first set of data. A second set of data for the user that dynamically updates over time is received from a wearable cardiovascular physiology monitor.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the real-time physiological information to the system of Oliviera and Velez with the heart information captured by the wearable device of Basu because the heart health information collected by the wearable device of Basu it allows the system to continuously monitor the patient and provide an accurate assessment of the patient’s risk of decompensated heart failure (Basu, Abstract, par. [0030]).
Further, the substitution of the real-time physiological information in Oliviera with the real-time heart health information collected from a wearable device in Basu is a simple substitution of two known prior art elements (the real-time physiological information of Oliviera and the real-time information from a wearable cardiovascular physiology monitor of Basu) according to known methods (replace the sensors providing the real-time physiological data inputs from Oliviera with the wearable device in Basu) to achieve predictable results (the system of for processing patient data and generating patient timelines of Oliviera using the wearable device of Basu to provide an input of real-time physiological information related to the patient’s heart health) with no additional Graham v. Deere considerations (MPEP 2143.I.B).
Please refer to the rejections of claim 1 for additional limitations.

Response to Arguments
101 Rejections
Applicant’s arguments and amendments, see Remarks, filed Feb. 23, 2022, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections of the claims have been withdrawn. 
Specifically, the additional limitations added further describing the training of the machine learning classifier were sufficient that the claimed invention is no longer considered directed towards an abstract idea.

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1, 4-5, 8, 11-14, 16-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686